Citation Nr: 1116400	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to August 1979 and from April 1989 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision the Veteran was denied reopening of the claim for entitlement to service connection for a left knee disorder.  The Veteran appealed the decision and in November 2006 the Board remanded issue to provide the Veteran with adequate notice.  The Board remanded the issue again in May 2009 after reopening the claim.  


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran's left knee disorder is related to her active duty service.


CONCLUSION OF LAW

A left knee injury was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

After careful review of the claims file, the Board finds that the letters dated in April 2004 and December 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The December 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The Board observes that the April 2004 letter was sent to the Veteran prior to the June 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran because her claims were subsequently readjudicated in a July 2008 supplemental statement of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.  

The Veteran was afforded a VA examination in July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file.  In this regard the examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

In November 2006 and May 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In November 2006, this case was remanded for the RO to provide notice to the Veteran regarding the requirements for reopening a previously denied claim.  The May 2009 Board Remand requested that the RO afford the Veteran a VA examination, to include an etiological opinion, to determine if the Veteran's current left knee disorder was related to her active duty service.  The requested notice having been provided and requested examination having been afforded, the Board is satisfied that there was substantial compliance with its November 2006 and May 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence [she] should submit to substantiate [her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2008).  This presumption is rebuttable by affirmative evidence to the contrary. Id.  There is no indication that the Veteran was diagnosed with arthritis within a year of service separation and therefore presumptive service connection is not warranted. 

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  The Veteran contends that her left knee disorder is related to her active duty service.

The Veteran had two periods of active duty while serving in the National Guard.  The first period of service ran from May 1979 to August 1979.  During this time, service treatment records show that the Veteran was diagnosed with chondromalacia in her left knee and with Achilles tendonitis after feeling leg pains for 10 days in June 1979.  This appears to be the only knee related complaint for many years.  On a retention physical in March 1985 the Veteran's lower extremities were found to be normal and the Veteran denied any knee problems on her medical history survey completed in conjunction with the physical.

The Veteran's second period of active duty spanned from April 1989 to March 1990.  During this time, the Veteran reported that she was having knee pain in June 1989, and she was given a profile limiting her walking, standing, and running.  In November 1989, the Veteran fell striking both her left knee and her head, and it was noted that the left knee was moderately swollen with possible cartilage damage that might be hidden by the swelling.  Another record from that same day indicated that there was a small effusion with the left knee.  In February 1991, a physical examination found the Veteran's lower extremities to be normal, and the Veteran denied any knee problems on her medical history survey completed in conjunction with the physical.

At a VA examination of her left knee in May 1999, the Veteran denied any current problems with her left knee.  The examiner indicated that the examination was normal, finding full range of motion in the left knee and no instability.  X-rays were also normal, showing no active disease or gross abnormalities.  

Nevertheless, subsequent post service treatment shows treatment for her left knee.  VA treatment records show that in August 2000, she complained of swelling in her left knee; and, in September 2000, she was assessed with chondromalacia.  Additionally, in October 2000, degenerative joint disease was found in her knees; and in January 2001, she was assessed with patellofemoral syndrome in the left knee and with pes anserinus bursitis.

In April 2003, the Veteran indicated that she had had left knee pain since her fall in service; although contradictorily in October 2003, she reported having only had left knee pain for approximately seven months.  At the October 2003 treatment session, the VA doctor diagnosed with patellofemoral syndrome with a medial compartmental osteoarthritis (as shown by x-ray).  She was advised to lose weight.

In January 2004 the Veteran presented for treatment indicating that she had had a left knee injury since her time on active duty.  An MRI showed grade III chondromalacia in the medial facet and an intrasubstance tear of the posterior cruciate ligament with mucoid degeneration and a large radial tear of the medial meniscus.  An arthroscopy was recommended, and in August 2004, a total left knee arthroplasty was performed.

The Veteran was afforded a VA examination in July 2009.  It was noted in the examination report that with regard to the left knee the Veteran experiences giving way, pain, stiffness, weakness, and decreased speed of joint motion with severe daily flare-ups that last for hours.  Flare ups usually occur after prolonged periods of standing, walking, squatting, and stair climbing making it difficult to do these activities.  The Veteran is limited to standing for only five minutes and walking for only 2 blocks.  Additionally it is noted that she uses always uses a walker as an assistive device.  She does not experience crepitation, grinding, or instability, but her meniscus has been surgically removed.  Upon examination it is noted that her flexion is to 125 degrees with normal extension.  It is further noted that she exhibits objective evidence of pain following repetitive motion with joint ankylosis.  X-rays taken in conjunction with the examination revealed status post replacement of the knee joint with the prosthesis in good position.  She was diagnosed with left knee osteoarthritis status post total knee replacement.  

After a review of the entire claims file and a thorough examination, the July 2009 VA examiner opined that the Veteran's left knee osteoarthritis is less likely as not caused by or a result of any left knee condition in service because it is extremely unlikely that her proposed mechanism of injury (low energy fall from standing height) could initiate a post traumatic degenerative process which necessitated a knee replacement.  The examiner further explained that the only two scenarios in which this could be a reasonable outcome is if the Veteran sustained an intra-articular fracture or a rupture of her ACL and/or PCL ligament.  However, the Veteran's service treatment records and a note from a private doctor contradict this possibility since her previous objective findings including range of motion, strength, and stability were all within normal limits.  As such, the examiner opined that there is no continuity of symptomatology with regard to the Veteran's left knee.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to describe observable symptomatology such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's contentions that she has experienced pain in her left knee since she fell while in service, however, pain alone is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Additionally, the Board notes the approximately 11 year period between the Veteran's November 1989 in-service injury and the first post-service complaint in August 2000 in which there is no evidence of treatment being sought for a left knee disorder.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, it is also necessary to show that the Veteran is credible in her assertions. 

When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of corroborating contemporaneous medical evidence that is at issue, rather, it is the presence of contradictory contemporaneous medical evidence.  In this regard, the Board notes the February 1991 physical examination report which noted normal lower extremities and the Veteran denied any knee problems in the medical history; the May 1999 VA examination where the Veteran denied any current problems with her left knee and upon examination she was found to have full range of motion and no instability which was confirmed by the normal x-ray; and finally in the October 2003 VA treatment note in which the Veteran stated that she had only had left knee pain for approximately 7 months.  

Based on the foregoing, the Board finds that the Veteran's statements are not credible to the extent that she reports knee symptoms continuously since service.  This finding is made on the basis that there are various contradictions in the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Consequently, her assertions are afforded no probative value regarding the question of whether her claimed left knee disorder is related to service.

With consideration of the above the Board notes that while the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010), and there is evidence that the Veteran suffered a left knee injury in service, as noted above, there is no competent and credible evidence of continuity of symptomatology or of a nexus between an event, injury, or disease in service and her left knee disability.  In this regard, the July 2009 examiner's opinion that the Veteran's current left knee disorder is not related to any in-service injury is found to be the more probative evidence and therefore service connection for a left knee disorder must be denied.

With consideration of the service treatment records, the VA treatment records, the absence of any evidence of arthritis having manifested within one year of the date of termination of service, and the negative opinion with regard to causal link to the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


